NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


ILYAS A. JAFAR,                  )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D17-3286
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 13, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; J. Rogers Padgett,
Sr., Senior Judge.

Ilyas A. Jafar, pro se.


PER CURIAM.


              Affirmed.


NORTHCUTT, CRENSHAW, and BLACK, JJ., Concur.